

Exhibit 10.11

REGISTRATION RIGHTS AGREEMENT
by and among
Norcraft Companies Inc.,
Certain Stockholders of Norcraft Companies Inc.

and
Certain other parties hereto.






Dated as of November 13, 2013







--------------------------------------------------------------------------------



TABLE OF CONTENTS
ARTICLE I EFFECTIVENESS; DEFINITIONS.
 
2
 
 
 
 
 
1.1
 
Effectiveness.
 
2
 
 
 
 
 
1.2
 
Definitions.
 
2
 
 
 
 
 
ARTICLE II REGISTRATION RIGHTS.
 
2
 
 
 
 
 
2.1
 
Demand Registration Rights.
 
2
 
 
 
 
 
2.2
 
Piggyback Registration Rights.
 
3
 
 
 
 
 
2.3
 
Indemnification and Contribution.
 
5
 
 
 
 
 
2.4
 
Certain Other Provisions.
 
8
 
 
 
 
 
ARTICLE III REMEDIES.
 
8
 
 
 
 
 
3.1
 
Generally.
 
8
 
 
 
 
 
ARTICLE IV PERMITTED REGISTRATION RIGHTS ASSIGNEES.
 
8
 
 
 
 
 
ARTICLE V AMENDMENT, TERMINATION, ETC.
 
9
 
 
 
 
 
5.1
 
Oral Modifications.
 
9
 
 
 
 
 
5.2
 
Written Modifications.
 
9
 
 
 
 
 
5.3
 
Effect of Termination.
 
9
 
 
 
 
 
ARTICLE VI DEFINITIONS.
 
9
 
 
 
 
 
6.1
 
Certain Matters of Construction.
 
9
 
 
 
 
 
6.2
 
Definitions.
 
10
 
 
 
 
 
ARTICLE VII MISCELLANEOUS.
 
13
 
 
 
 
 
7.1
 
Authority: Effect.
 
13
 
 
 
 
 
7.2
 
Notices.
 
13
 
 
 
 
 
7.3
 
Merger: Binding Effect, Etc.
 
14
 
 
 
 
 
7.4
 
Descriptive Headings.
 
14
 
 
 
 
 
7.5
 
Counterparts.
 
14
 
 
 
 
 
7.6
 
Severability.
 
14
 
 
 
 
 
7.7
 
No Recourse.
 
15
 
 
 
 
 
ARTICLE VIII GOVERNING LAW.
 
15
 
 
 
 
 
8.1
 
Governing Law.
 
15
 
 
 
 
 
8.2
 
Consent to Jurisdiction.
 
15
 
 
 
 
 
8.3
 
WAIVER OF JURY TRIAL.
 
16
 
 
 
 
 
8.4
 
Exercise of Rights and Remedies.
 
16




-i-



--------------------------------------------------------------------------------



REGISTRATION RIGHTS AGREEMENT
This Registration Rights Agreement (this “Agreement”) is made as of November 13,
2013 by and among:
(i)
Norcraft Companies Inc. (the “Company”); and

(ii)
SKM Equity Fund III, L.P., a Delaware limited partnership (“SKM Equity”), SKM
Investment Fund, a Delaware general partnership (“SKM Investment”), Auda
Partners, L.P., a Delaware limited partnership (“Auda”), Auda Partners
Beteiligungen GmbH & Co. KG, a German limited partnership (“APB”), Vesey Street
Fund, L.P., a Delaware limited partnership (“Vesey SF”), Arthur Street Fund,
L.P., a Delaware limited partnership (“Arthur SF”), Vesey Street Portfolio,
L.P., a Cayman Islands limited partnership (“Vesey SP”), Arthur Street
Portfolio, L.P., a Cayman Islands limited partnership (“Arthur SP”), Passage
Portfolio, L.P., a Cayman Islands limited partnership (“Passage” and, together
with SKM Equity, SKM Investment, Auda, APB, Vesey SF, Arthur SF, Vesey SP and
Arthur SP, the “SKM Entities”), Trimaran Fund II, L.L.C., a Delaware limited
liability company (“Trimaran Fund”), Trimaran Capital, L.L.C., a Delaware
limited liability company (“Trimaran Capital”), Trimaran Parallel Fund II, L.P.,
a Delaware limited partnership (“Trimaran Parallel”), CIBC Employee Private
Equity Fund (Trimaran) Partners, a New York general partnership (“CIBC EPEF”),
CIBC Capital Corporation, a Delaware corporation (“CIBC CC” and, together with
Trimaran Fund, Trimaran Capital, Trimaran Parallel and CIBC EPEF, the “Trimaran
Entities”) (collectively the SKM Entities, the Trimaran Entities and their
respective Permitted Registration Rights Assignees, the “Investors”); and

(iii)
Mark Buller, each person listed as a Buller Norcraft Holdings LLC party on the
signature pages hereto (collectively, the “Buller Norcraft Parties”) and each
Person executing this Agreement and listed as a management party on the
signature pages hereto (collectively, the “Management Parties”, and together
with Mark Buller and the Buller Norcraft Parties, and their respective Permitted
Registration Rights Assignees, the “Management and Buller Parties”).

RECITALS
1.    The Company is contemplating an underwritten Initial Public Offering of
shares of its Common Stock registered on Form S-1 under the Securities Act (the
“IPO”).
2.    In connection with the IPO, the parties hereto have agreed to set forth
their agreements regarding registration rights with respect to the Common Stock
and certain other matters following the IPO.
AGREEMENT
Therefore, the parties hereto hereby agree as follows:

-1-

--------------------------------------------------------------------------------



ARTICLE I
EFFECTIVENESS; DEFINITIONS.
1.1    Effectiveness. This Agreement shall become effective upon consummation of
the closing of the IPO (the “Closing”).
1.2    Definitions. Certain terms are used in this Agreement as specifically
defined herein. These definitions are set forth or referred to in Section 6
hereof.
ARTICLE II
REGISTRATION RIGHTS.
The Company will perform and comply, and cause each of its subsidiaries to
perform and comply, with such of the following provisions as are applicable to
it. Each Holder will perform and comply with such of the following provisions as
are applicable to such Holder.
2.1    Demand Registration Rights. The Investors or the Buller Norcraft Parties,
at any time more than 180 days after the Initial Public Offering may, by written
notice to the Company, request that the Company effect the registration for a
Public Offering of Registrable Shares having an anticipated net aggregate
offering price of at least $10,000,000 ($25,000,000 in the case of an
underwritten offering) (for the avoidance of doubt, the Investors or the Buller
Norcraft Parties may deliver a demand for registration under this Section 2.1
whether or not such Investor or Buller Norcraft Party owns Registrable Shares at
the time of such request). If the Investors or Buller Norcraft Parties
initiating the registration intend to distribute the Registrable Shares in an
underwritten offering, they will so advise the Company in their request.
Promptly after receipt of notice requesting registration pursuant to this
Section 2.1, the Company will give written notice of such requested registration
to all other holders of Registrable Shares. Subject to the limitations set forth
in Sections 2.1.1, the Company will use its commercially reasonable efforts to
effect the registration under the Securities Act of the Registrable Shares that
the Company has been requested to register by the Investor or Buller Norcraft
Party requesting such registration and all other Registrable Shares that the
Company has been requested to register by other holders of Registrable Shares by
notice delivered to the Company within 20 days after the giving of such notice
by the Company.
2.1.1    Limitations. The Company will not be required to effect (i) more than
three registrations at the request of the Trimaran Entities, (ii) more than
three registrations at the request of the Buller Norcraft Parties, (iii) more
than five registrations at the request of an SKM Entities or (iv) more than one
registration in any 180-day period; provided, that, an Investor or Buller
Norcraft Party shall be charged with a request only if a Registration Statement
covering at least 25% of the applicable Registrable Shares shall have (a) become
effective or (b) been withdrawn at the request of the holders of a majority of
the Registrable Shares initiating such registration (other than as a result of
information that, in the initiating Investors’ or Buller Norcraft Parties’
reasonable good faith judgment, will have a material adverse effect on the
business or financial condition of the Company and which is made known to the
initiating Investors or Buller Norcraft Parties after the date on which such
registration was requested). The Company will not

-2-

--------------------------------------------------------------------------------



be required to effect any registration at the request of an Investor other than
SKM Equity, SKM Investment, any Trimaran Entity or any of their respective
Affiliates. If from the time of any request to register Registrable Shares
pursuant to this Section 2.1 to but not including the date when such
registration becomes effective, the Company is engaged or has firm plans to
engage within 90 days of the time of such request in a registered public
offering as to which the holders may include Registrable Shares pursuant to
Section 2.2, then the Company may at its option decline such request.
2.2    Piggyback Registration Rights.
2.2.1    Piggyback Registration. Whenever the Company (for itself or for any
other shareholder) proposes to register any of its equity securities under the
Securities Act on a form of Registration Statement that would allow registration
of Registrable Shares for sale to the public (except with respect to
Registration Statements on Form S-4, Form S-8 or their respective successor
forms) the Company will, prior to such filing, give written notice to each
Investor and Management and Buller Party of the Company’s intention to so
register. Upon the written request of any Investor or Management and Buller
Party given within 10 days after the Company provides such notice, the Company
shall use reasonable efforts to cause all of such parties’ requested Registrable
Shares to be registered under the Securities Act; provided, however, that the
Company shall have the right to postpone or withdraw any registration proposed
pursuant to this Section 2.2 without obligation to any Investor or Management
and Buller Party.
2.2.2    Selection of Underwriter. In the case of any offering under this
Section 2.2 involving an underwriting, the Board shall have the right to
designate the managing underwriter; provided, however, that such managing
underwriter shall be an investment bank of national reputation.
2.2.3    Allocation of Shares. In connection with any offering under this
Section 2.2 involving an underwriting, the Company shall not be required to
include any Registrable Shares in such underwriting unless the holders thereof
accept the terms of the underwriting as agreed upon between the Company and the
underwriters selected by it. Further, if the managing underwriter advises the
Company that, in its view, the number of Registrable Shares requested to be
included in such registration exceeds the Maximum Offering Size, the Company
will include in such registration, in the following priority, up to the Maximum
Offering Size: first, so many shares of Common Stock proposed to be registered
by the Company as would not cause the offering to exceed the Maximum Offering
Size; and second, any Registrable Shares requested to be included in such
registration by the Investors and Management and Buller Parties, allocated, if
necessary, pro rata on the basis of their relative number of Registrable Shares
so held.
2.2.4    Registration and Offering Procedures. In connection with the
registration of Registrable Shares under the Securities Act, the Company shall:
(a)    Prepare and file with the Commission the Registration Statement and use
its commercially reasonable efforts to cause such Registration Statement

-3-

--------------------------------------------------------------------------------



to become effective.
(b)    Following the effectiveness of the Registration Statement, use its
commercially reasonable efforts to prepare and file with the Commission any
amendments and supplements to the Registration Statement and the prospectus
included in the Registration Statement as may be necessary to keep the
Registration Statement continuously effective under the Securities Act until the
Registrable Shares requested to be registered thereunder are sold; provided
further that the Company shall promptly amend, renew or replace, as necessary,
any Registration Statement that shall have expired or otherwise been deemed
unusable and shall use its commercially reasonable efforts to keep such amended,
renewed or replaced Registration Statement continuously effective under the
Securities Act until the Registrable Shares requested to be registered
thereunder are sold.
(c)    Furnish to each selling Investor or Management Party and Buller Party
such reasonable numbers of copies of the prospectus included in the Registration
Statement, including a preliminary prospectus, in conformity with the
requirements of the Securities Act, and such other documents as the selling
Investor or Management and Buller Party may reasonably request in order to
facilitate the public sale or other disposition of the Registrable Shares owned
by such selling Investor or Management and Buller Party;
(d)    Use commercially reasonable efforts to promptly remove restrictive
legends from any Registrable Shares to be sold pursuant to the Registration
Statement.
(e)    Use commercially reasonable efforts to register or qualify the
Registrable Shares covered by the Registration Statement under the securities or
blue sky laws of such states as the selling Investor or Management and Buller
Partyshall reasonably request, and do any and all other acts and things that may
be necessary or desirable to enable the selling Investor or Management and
Buller Party to consummate the public sale or other disposition within such
states of the Registrable Shares owned by the selling Investor or Management and
Buller Party; provided, however, that the Company shall not be required in
connection with this paragraph (e) to qualify as a foreign corporation in any
jurisdiction, execute a general consent to service of process in any
jurisdiction, or subject itself to taxation in any jurisdiction;
(f)    Enter into customary agreements (including an underwriting agreement in
customary form) and take such other actions as are reasonably required in order
to expedite or facilitate the sale of such Registrable Shares, including without
limitation providing reasonable access for due diligence, including such
information in the prospectus as is reasonably requested by the managing
underwriter and making management available to participate in a “roadshow” as
reasonably requested by the managing underwriter;

-4-

--------------------------------------------------------------------------------



(g)    To the extent practicable, provide legal opinions covering the matters
customarily covered in opinions requested in underwritten offerings and such
other matters as may be reasonably requested by the holders of Registrable
Shares and the underwriter, and an auditor’s “comfort letter” addressed to the
selling Investor or Management and Buller Party;
(h)    Following a Public Offering , provide adequate current public information
necessary for compliance with Rule 144(c) of the Securities Act; and
(i)    Otherwise cooperate reasonably with, and take such customary actions as
may reasonably be requested by the holders of Registrable Shares in connection
with such registration.
2.2.5    Amended Prospectus. If the Company has delivered preliminary or final
prospectuses to the selling Investors or Management and Buller Parties and after
having done so the prospectus is amended to comply with the requirements of the
Securities Act, the Company shall promptly notify the selling Investors or
Management and Buller Parties and, if requested, the selling Investors or
Management and Buller Parties shall immediately cease making offers of
Registrable Shares and return all prospectuses to the Company. The Company shall
promptly provide the selling Investors or Management and Buller Parties with
revised prospectuses and, following receipt of the revised prospectuses and
compliance with any related requirements of the Securities Act and any
applicable state securities or blue sky laws, the selling Investors or
Management and Buller Parties shall be free to resume making offers of the
Registrable Shares. Any period during which a prospectus is unusable pursuant to
this Section 2.2 shall be added to the 180-day period in Section 2.2.4(b).
2.2.6    Allocation of Expenses. The Company will pay all expenses incurred by
the Company in complying with this Article II, including all registration and
filing fees, exchange listing fees, printing expenses, New York Stock Exchange
fees, fees of accountants for the Company, fees and disbursements of counsel of
the Company and the reasonable fees and expenses of one counsel selected by the
holder(s) of a majority of the Registrable Shares included in such registration,
state securities or blue sky reasonable fees and expenses, and the expense of
any special audits incident to or required by any such registration, but
excluding underwriting discounts, selling commissions or any other brokerage or
underwriting fees and expenses and the fees and expenses of the selling
Investors’ or Management and Buller Parties’ own counsel (other than the one
counsel selected as provided above and, if an additional counsel to certain
selling Investors or Management and Buller Parties is used that is also counsel
to the Company, such counsel).
2.3    Indemnification and Contribution.
2.3.1    Indemnities by the Company. The Company will indemnify and hold
harmless each seller of Registrable Shares, each underwriter of Registrable
Shares, and each other person, if any, who controls any such seller or
underwriter within the meaning

-5-

--------------------------------------------------------------------------------



of the Securities Act or the Securities Exchange Act of 1934 against any losses,
claims, damages or liabilities, joint or several, to which such seller,
underwriter or controlling person may become subject under the Securities Act,
the Exchange Act, state securities or blue sky laws or otherwise, insofar as
such losses, claims, damages or liabilities (or actions in respect thereof)
arise out of or are based upon any untrue statement or alleged untrue statement
of any material fact contained in any Registration Statement including such
Registrable Shares, any preliminary prospectus or final prospectus contained in
such Registration Statement, any amendment or supplement to such Registration
Statement, or any other disclosure document, or arise out of or are based upon
the omission or alleged omission to state a material fact required to be stated
therein or necessary to make the statements therein not misleading; and, the
Company will reimburse each such seller, underwriter and each such controlling
person for any legal or any other expenses reasonably incurred by such seller,
underwriter or controlling person in connection with investigating or defending
any such loss, claim, damage, liability or action; provided, however, that the
Company will not be liable in any such case to the extent that any such loss,
claim, damage or liability arises out of or is based upon (a) any untrue
statement or omission made in such Registration Statement, preliminary
prospectus or prospectus, or any such amendment or supplement, in reliance upon
and in conformity with information furnished to the Company, in writing,
relating to such seller by or on behalf of such seller, underwriter or
controlling person specifically for use in the preparation thereof or (b) the
failure of such seller to deliver copies of the prospectus in the manner
required by the Securities Act.
2.3.2    Indemnities to the Company. Each seller of Registrable Shares,
severally (and not jointly or jointly and severally), will indemnify and hold
harmless the Company, each of its directors and officers and each underwriter,
if any, and each person, if any, who controls the Company or any such
underwriter within the meaning of the Securities Act or the Exchange Act,
against any losses, claims, damages or liabilities, joint or several, to which
the Company, such director, officer, underwriter or controlling person may
become subject under the Securities Act, Exchange Act, state securities or blue
sky laws or otherwise, insofar as such losses, claims, damages or liabilities
(or actions in respect thereof) arise out of or are based upon any untrue
statement or alleged untrue statement of a material fact contained in any
Registration Statement under which such Registrable Shares were registered under
the Securities Act, any preliminary prospectus or final prospectus contained in
the Registration Statement, or any amendment or supplement to the Registration
Statement, or any other disclosure document, or arise out of or are based upon
any omission or alleged omission to state a material fact required to be stated
therein or necessary to make the statements therein not misleading, if the
statement or omission was made in reliance upon and in conformity with
information furnished in writing to the Company relating to such seller by or on
behalf of such seller, specifically for use in connection with the preparation
of such Registration Statement, prospectus, amendment, supplement or other
disclosure document; provided, however, that the obligations of an Investor or
Management and Buller Party hereunder shall be limited to an amount equal to the
net proceeds to the Investors and Management and Buller Parties arising from the
sale of Registrable Shares as contemplated herein.

-6-

--------------------------------------------------------------------------------



2.3.3    Notice of Claims. Each party entitled to indemnification under this
Section 2.3.3 (the “Indemnified Party”) shall give notice to the party required
to provide indemnification (the “Indemnifying Party”) within a reasonable period
of time after such Indemnified Party has actual knowledge of any claim as to
which indemnity may be sought, and shall permit the Indemnifying Party to assume
the defense of any such claim or any litigation resulting therefrom; provided,
however, that counsel for the Indemnifying Party, who shall conduct the defense
of such claim or litigation, shall be approved by the Indemnified Party (whose
approval shall not be withheld unreasonably). The Indemnified Party may
participate in such defense at such party’s expense; provided, however, that the
Indemnifying Party shall pay such expense if representation of such Indemnified
Party by the counsel retained by the Indemnifying Party would be inappropriate
due to actual or potential differing interests between the Indemnified Party and
any other party represented by such counsel in such proceeding. No Indemnifying
Party in the defense of any such claim or litigation shall, except with the
prior written consent of each Indemnified Party, consent to entry of any
judgment or enter into any settlement which does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such Indemnified Party
of a release from all liability in respect of such claim or litigation, and no
Indemnified Party shall consent to entry of any judgment or settle such claim or
litigation without the prior written consent of the Indemnifying Party (which
consent shall not be unreasonably withheld).
2.3.4    Contribution. If the indemnification provided for herein is for any
reason unavailable to the Indemnified Parties in respect of any losses, claims,
damages or liabilities referred to herein, then each Indemnifying Party, in lieu
of indemnifying such Indemnified Party, will contribute to the amount paid or
payable by such Indemnified Party as a result of such losses, claims, damages or
liabilities in such proportion as is appropriate to reflect the relative fault
of the Company, the sellers of Registrable Shares and any underwriter in
connection with the statements or omissions which resulted in such losses,
claims, damages or liabilities, as well as any other relevant equitable
considerations. The relative fault of the Company, the sellers of Registrable
Shares and any underwriter will be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by such party, and the parties relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The Company and sellers of Registrable Shares agree that it would not be just
and equitable if contribution pursuant to this Section 2.3.4 were determined by
pro rata allocation or by any other method of allocation which does not take
account of the equitable considerations referred to in the immediately preceding
sentence. The amount paid or payable by an Indemnified Party as a result of the
losses, claims, damages or liabilities referred to in the immediately preceding
sentence will be deemed to include, subject to the limitations set forth above,
any legal or other expenses reasonably incurred by such Indemnified Party in
connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 2.3.4, no seller of Registrable
Shares will be required to contribute any amount in excess of the amount by
which the total price at which the Registrable Shares of such seller of

-7-

--------------------------------------------------------------------------------



Registrable Shares was offered to the public (less underwriters discounts and
commissions) exceeds the amount of any damages which such seller of Registrable
Shares has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
will be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.
2.4    Certain Other Provisions.
2.4.1    Information by Holder. Each holder of Registrable Shares included in
any registration shall furnish to the Company such information regarding such
holder and the distribution proposed by such holder as the Company may
reasonably request in writing if it is required in connection with any
registration, qualification or compliance referred to in this Article II.
2.4.2    Lock-Up. Each Investor and Management and Buller Party, if requested by
the Board and an underwriter of Common Stock or other securities of the Company,
shall agree pursuant to a written agreement not to sell or otherwise transfer or
dispose of any Registrable Shares or other securities of the Company held by
such Investor or Management and Buller Party for a specified period of time (not
longer than seven days) prior to the effective date of a Registration Statement
and for a specified period of time (not longer than 180 days) following the
effective date of a Registration Statement; provided, however, that such
agreement shall not apply to any Registrable Shares (or other securities of the
Company) held by such Investors or Management and Buller Parties if they are
included in the Registration Statement. The Company may impose stop transfer
instructions with respect to the Registrable Shares or other securities subject
to the foregoing restrictions, until the end of the lock-up period. The written
agreement referred to in the first sentence of this Section 2.4.2 is in addition
to and not in replacement of other transfer restrictions contained in this
Agreement.
ARTICLE III
REMEDIES.
3.1    Generally. The parties shall have all remedies available at law, in
equity or otherwise in the event of any breach or violation of this Agreement or
any default hereunder. The parties acknowledge and agree that in the event of
any breach of this Agreement, in addition to any other remedies which may be
available, each of the parties hereto shall be entitled to specific performance
of the obligations of the other parties hereto and, in addition, to such other
equitable remedies (including preliminary or temporary relief) as may be
appropriate in the circumstances.
ARTICLE IV
PERMITTED REGISTRATION RIGHTS ASSIGNEES.
4.1    The rights of an Investor or Management and Buller Party hereunder to
cause the

-8-

--------------------------------------------------------------------------------



Company to register its Registrable Securities pursuant to Section 2.1 or
Section 2.2 may be assigned (but only with all related obligations as set forth
below) in connection with a Transfer of such Shares effected in accordance with
the terms of this Agreement to a Permitted Registration Rights Assignee of such
Holder. Without prejudice to any other or similar conditions imposed hereunder
with respect to any such Transfer, no assignment permitted under the terms of
this Section 4 shall be effective unless the Permitted Registration Rights
Assignee, if not a Stockholder, has delivered to the Company a written
acknowledgment and agreement in form and substance reasonably satisfactory to
the Company that the Shares in respect of which such assignment is made shall
continue to be deemed Shares and shall be subject to all of the provisions of
this Agreement relating to Shares and that such Permitted Registration Rights
Assignee shall be bound by, and shall be a party to, this Agreement. A Permitted
Registration Rights Assignee to whom rights are transferred pursuant to this
Section 4 may not again Transfer such rights to any other Permitted Registration
Rights Assignee, other than as provided in this Section 4.
ARTICLE V
AMENDMENT, TERMINATION, ETC.
5.1    Oral Modifications. This Agreement may not be orally amended, modified,
extended or terminated, nor shall any oral waiver of any of its terms be
effective.
5.2    Written Modifications. This Agreement may be amended, modified, extended
or terminated, and the provisions hereof may be waived, only by an agreement in
writing signed by the Company and the Stockholders that hold a majority of the
Shares held by all Stockholders: provided, however, that any amendment,
modification, extension, termination or waiver (an “Amendment”) shall also
require the consent of any Stockholder who would be disproportionately and
adversely affected thereby. Each such Amendment shall be binding upon each party
hereto and each holder of Shares subject hereto. In addition, each party hereto
and each holder of Shares subject hereto may waive any right hereunder by an
instrument in writing signed by such party or holder.
5.3    Effect of Termination. No termination under this Agreement shall relieve
any Person of liability for breach prior to termination. In the event this
Agreement is terminated, each party hereto shall retain the indemnification
rights pursuant to Section 2.3 hereof with respect to any matter that (i) may be
an indemnified liability thereunder and (ii) occurred prior to such termination.
ARTICLE VI
DEFINITIONS.
For purposes of this Agreement:
6.1    Certain Matters of Construction. In addition to the definitions referred
to or set forth below in this Section 6:
(i)    The words “hereof’, “herein”, “hereunder” and words of

-9-

--------------------------------------------------------------------------------



similar import shall refer to this Agreement as a whole and not to any
particular Section or provision of this Agreement, and reference to a particular
Section of this Agreement shall include all subsections thereof;
(ii)    The word “including” shall mean including, without limitation;
(iii)    Definitions shall be equally applicable to both nouns and verbs and the
singular and plural forms of the terms defined; and
(iv)    The masculine, feminine and neuter genders shall each include the other.
6.2    Definitions. The following terms shall have the following meanings:
“Affiliate” shall mean, with respect to any specified Person, any Person that
directly or through one or more intermediaries controls or is controlled by or
is under common control with the specified Person (as used in this definition,
the term “control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through ownership of voting securities, by contract or otherwise).
“Agreement” shall have the meaning set forth in the Preamble.
“Amendment” shall have the meaning set forth in Section 5.2.
“Board” shall mean the board of directors of the Company.
“Buller Norcraft Parties” shall have the meaning set forth in the Preamble.
“business day” shall mean any jay that is not a Saturday, a Sunday or other day
on which banks are required or authorized by law to be closed in the City of New
York.
“Closing” shall have the meaning set forth in Section 1.
“Commission” shall mean the Securities and Exchange Commission.
“Common Stock” shall mean the common stock of the Company, par value $0.01 per
share.
“Company” shall have the meaning set forth in the Preamble.
“Convertible Securities” shall mean any evidence of indebtedness, shares of
stock (other than Common Stock) or other securities (other than Options and
Warrants) which are directly or indirectly convertible into or exchangeable or
exercisable for shares of Common Stock.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as in effect from
time to time.

-10-

--------------------------------------------------------------------------------



“Exchange Agreement” shall mean the Exchange Agreement, dated November 13, 2013,
by and among the Company and certain holders of Norcraft Holdings, L.P. common
units as set forth therein.
“Holders” shall mean the holders of Registrable Securities under this Agreement.
“Indemnitee” shall have the meaning set forth in Section 2.3.3.
“Initial Public Offering” shall mean the initial Public Offering of the Company
with an aggregate public offering price of at least $50,000,000 and an initial
Public Offering price equivalent to at least $2.50 per share of Common Stock.
“Investors” shall have the meaning set forth in the Preamble.
“IPO” shall have the meaning set forth in the Recitals.
“Management Parties” shall have the meaning set forth in the Preamble.
“Management and Buller Parties” shall have the meaning set forth in the
Preamble.
“Maximum Offering Size” shall mean the largest aggregate number of shares which
can be sold without having a material adverse effect on such offering, as
determined by the managing underwriter.
“Members of the Immediate Family” shall mean, with respect to any individual,
(i) each spouse, or natural or adopted child or grandchild of such individual or
natural or adopted child or grandchild of such individual’s spouse, (ii) each
trust created solely for the benefit of one or more of such individual and the
Persons listed in clause (i) above, and solely for estate planning purposes,
(iii) each custodian or guardian of any property of one or more of the Persons
listed in clause (i) above, in his capacity as such custodian or guardian and
(iv) each corporation, limited partnership or limited liability company
controlled by such individual or one or more of the Persons listed in clause (i)
above for the benefit of one or more of such Persons.
“Options” shall mean any options to subscribe for, purchase or otherwise
directly acquire Common Stock, other than any such option held by the Company or
any right to purchase shares pursuant to this Agreement.
“Permitted Registration Rights Transferee” shall mean a transfer: (a) with
respect to each holder which is not a natural person, to any Affiliate or to a
Person for whom such holder (or an Affiliate of such holder) acts as investment
advisor or investment manager and (x) with respect to an SKM Entity only, any
limited partner of SKM Equity Fund III, L.P. and (y) with respect to a Trimaran
Entity only, any direct or indirect investor in the Trimaran Fund II, LLC
investment program; (b) with respect to each holder who is a natural person: (i)
to a Member of the Immediate Family of such holder; or (ii) and upon the death
of a holder, pursuant to the will or other instrument of such holder or by
applicable laws of descent and distribution to such holder’s estate, executors,
administrators and personal representatives, and then to such holder’s heirs,
legatees or distributees, whether or not such recipients are Members of the
Immediate Family of

-11-

--------------------------------------------------------------------------------



such holder; provided, however no part of an Interest may be transferred to a
minor or an incompetent except in trust or pursuant to the Uniform Gifts to
Minors Act.
“Person” shall mean any individual, partnership, corporation, company,
association, trust, joint venture, limited liability company, unincorporated
organization, entity or division, or any government, governmental department or
agency or political subdivision thereof.
“Public Offering” shall mean a public offering and sale of Common Stock for cash
pursuant to an effective registration statement under the Securities Act.
“Registrable Shares” shall mean (i) the shares of Common Stock issued to the SKM
Entities or Trimaran Entities in connection with the Reorganization, and (ii)
any shares of Common Stock issued or issuable upon conversion or exchange of
common units of Norcraft Companies, LLC (“Common Units”) in accordance with the
Exchange Agreement; provided, however, that shares of common stock which are
Registrable Shares shall cease to be Registrable Shares (a) upon any sale
pursuant to a Registration Statement, Section 4(1) of the Securities Act or Rule
144 under the Securities Act or any successor rule under the Securities Act, or
(b) at such time as such securities may be distributed without volume limitation
or other restrictions on transfer under Rule 144 (including without application
of paragraphs (c), (e) (f) and (h) of Rule 144).
“Registration Statement” means a registration statement (on Form S-1 or Form
S-3) filed by the Company with the Commission for a public offering and sale of
securities of the Company.
“Reorganization” means the reorganization of the Company and Norcraft Holdings,
L.P. in connection with the Company’s IPO, pursuant to the Reorganization
Agreement, dated November 13, 2013.
“Rule 144” shall mean Rule 144 under the Securities Act (or any successor Rule).
“Securities Act” shall mean the Securities Act of 1933, as in effect from time
to time.
“Shares” shall mean all shares of Common Stock held by a Stockholder, whenever
issued, including all shares of Common Stock issued upon the exercise,
conversion or exchange of any Options, Warrants or Convertible Securities.
“Stockholders” shall mean the Investors and Management and Buller Parties.
“Transfer” shall mean any sale, pledge, assignment, encumbrance or other
transfer or disposition of any Shares to any other Person, whether directly,
indirectly, voluntarily, involuntarily, by operation of law, pursuant to
judicial process or otherwise.
“Warrants” shall mean any warrants to subscribe for, purchase or otherwise
directly acquire Common Stock.

-12-

--------------------------------------------------------------------------------



ARTICLE VII
MISCELLANEOUS.
7.1    Authority: Effect. Each party hereto represents and warrants to and
agrees with each other party that the execution and delivery of this Agreement
and the consummation of the transactions contemplated hereby have been duly
authorized on behalf of such party and do not violate any agreement or other
instrument applicable to such party or by which its assets are bound. This
Agreement does not, and shall not be construed to, give rise to the creation of
a partnership among any of the parties hereto, or to constitute any of such
parties members of a joint venture or other association.
7.2    Notices. Any notices, requests, demands, claims and other communications
required or permitted to be delivered, given or otherwise provided under this
Agreement shall be in writing and shall be (a) delivered or given personally,
(b) sent by facsimile or email, or (c) sent by overnight courier in each case,
to the address (or facsimile number) listed below:
If to the Company:
Norcraft Companies, Inc.
3020 Denmark Avenue
Suite 100
Eagan, Minnesota 55121
Attention: Leigh Ginter
Email: leigh.ginter@norcraftcompanies.com
Facsimile: (651) 234-3315
If to an SKM Entity:
Karp Reilly, LLC
Attention: Chris Reilly
Email: creilly@karpreilly.com
Facsimile: (203) 504-9912

with a copy to:
Ropes & Gray LLP
1211 Avenue of the Americas
New York, New York 10007
Attention: Carl Marcellino
Email:     carl.marcellino@ropesgray.com
Facsimile: (212) 841-0623
If to a Trimaran Entity:
Trimaran Capital Partners
Attention: Michael Maselli


-13-

--------------------------------------------------------------------------------



Email: michael.maselli@trimarancapital.com
Facsimile: (212) 616-3701
with a copy to:
Ropes & Gray LLP
1211 Avenue of the Americas
New York, New York 10007
Attention: Carl Marcellino
Email:     carl.marcellino@ropesgray.com Facsimile: (212) 841-0623
If to Mark Buller or a Management and Buller Party, to the most recent address
of such Management Party shown on the records of the Company.
Notice to the holder of record of any shares of capital stock shall be deemed to
be notice to the holder of such shares for all purposes hereof.
Unless otherwise specified herein, such notices or other communications shall be
deemed effective (a) on the date received, if personally delivered, (b) on the
date received if delivered by facsimile or email on a business day, or if
delivered on other than a business day, on the first business day thereafter and
(c) 2 business days after being sent by overnight courier. Each of the parties
hereto shall be entitled to specify a different address by giving notice as
aforesaid to each of the other parties hereto.
7.3    Merger: Binding Effect, Etc. This Agreement, together with the
Stockholders Agreement and Exchange Agreement, constitute the entire agreement
of the parties with respect to their subject matter, supersede all prior or
contemporaneous oral or written agreements or discussions with respect to such
subject matter, and shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective heirs, representatives,
successors and permitted assigns. Except as otherwise expressly provided herein,
no Stockholder or other party hereto may assign any of its respective rights or
delegate any of its respective obligations under this Agreement without the
prior written consent of the other parties hereto, and any attempted assignment
or delegation in violation of the foregoing shall be null and void.
7.4    Descriptive Headings. The descriptive headings of this Agreement are for
convenience of reference only, are not to be considered a part hereof and shall
not be construed to define or limit any of the terms or provisions hereof.
7.5    Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one instrument.
7.6    Severability. In the event that any provision hereof would, under
applicable law, be invalid or unenforceable in any respect, such provision shall
be construed by modifying or limiting it so as to be valid and enforceable to
the maximum extent compatible with, and possible under, applicable law. The
provisions hereof are severable, and in the event any provision hereof

-14-

--------------------------------------------------------------------------------



should be held invalid or unenforceable in any respect, it shall not invalidate,
render unenforceable or otherwise affect any other provision hereof.
7.7    No Recourse. Notwithstanding anything that may be expressed or implied in
this Agreement, the Company and each Stockholder covenant, agree and acknowledge
that no recourse under this Agreement or any documents or instruments delivered
in connection with this Agreement shall be had against any current or future
director, officer, employee, general or limited partner, member or stockholder
of any Stockholder or of any Affiliate or assignee thereof, as such, whether by
the enforcement of any assessment or by any legal or equitable proceeding, or by
virtue of any statute, regulation or other applicable law, it being expressly
agreed and acknowledged that no personal liability whatsoever shall attach to,
be imposed on or otherwise be incurred by any current or future director,
officer, employee, partner, member or stockholder of any Stockholder or of any
Affiliate or assignee thereof, as such, for any obligation of any Stockholder
under this Agreement or any documents or instruments delivered in connection
with this Agreement for any claim based on, in respect of or by reason of such
obligations or their creation.
ARTICLE VIII
GOVERNING LAW.
8.1    Governing Law. This Agreement shall be governed by and construed in
accordance with the domestic substantive laws of the State of Delaware without
giving effect to any choice or conflict of laws provision or rule that would
cause the application of the domestic substantive laws of any other
jurisdiction.
8.2    Consent to Jurisdiction. Each party to this Agreement, by its execution
hereof, (a) hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in the State of Delaware for the purpose of any
action, claim, cause of action or suit (in contract, tort or otherwise),
inquiry, proceeding or investigation arising out of or based upon this Agreement
or relating to the subject matter hereof, (b) hereby waives to the extent not
prohibited by applicable law, and agrees not to assert, and agrees not to allow
any of its subsidiaries to assert, by way of motion, as a defense or otherwise,
in any such action, any claim that it is not subject personally to the
jurisdiction of the above-named courts, that its property is exempt or immune
from attachment or execution, that any such proceeding brought in one of the
above-named courts is improper, or that this Agreement or the subject matter
hereof or thereof may not be enforced in or by such court and (c) hereby agrees
not to commence or maintain any action, claim, cause of action or suit (in
contract, tort or otherwise), inquiry, proceeding or investigation arising out
of or based upon this Agreement or relating to the subject matter hereof or
thereof other than before one of the above-named courts nor to make any motion
or take any other action seeking or intending to cause the transfer or removal
of any such action, claim, cause of action or suit (in contract, tort or
otherwise), inquiry, proceeding or investigation to any court other than one of
the above-named courts, whether on the grounds of inconvenient forum or
otherwise. Notwithstanding the foregoing, to the extent that any party hereto is
or becomes a party in any litigation in connection with which it may assert
indemnification rights set forth in this Agreement, the court in which such
litigation is being heard shall be deemed to be included in

-15-

--------------------------------------------------------------------------------



clause (a) above. Each party hereto hereby consents to service of process in any
such proceeding in any manner permitted by Delaware law, and agrees that service
of process by registered or certified mail, return receipt requested, at its
address specified pursuant to Section 7.4 hereof is reasonably calculated to
give actual notice. The provisions of this Section 8.2 shall not restrict the
ability of any party to enforce in any court any judgment obtained in a federal
or state court of the State of Delaware.
8.3    WAIVER OF JURY TRIAL. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW
WHICH CANNOT BE WAIVED, EACH PARTY HERETO HEREBY WAIVES AND COVENANTS THAT IT
WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO
TRIAL BY JURY IN ANY FORUM IN RESPECT OF ANY ISSUE OR ACTION, CLAIM, CAUSE OF
ACTION OR SUIT (IN CONTRACT, TORT OR OTHERWISE), INQUIRY, PROCEEDING OR
INVESTIGATION ARISING OUT OF OR BASED UPON THIS AGREEMENT OR THE SUBJECT MATTER
HEREOF OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE TRANSACTIONS
CONTEMPLATED HEREBY, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING.
EACH PARTY HERETO ACKNOWLEDGES THAT IT HAS BEEN INFORMED BY THE OTHER PARTIES
HERETO THAT THIS SECTION 8.3 CONSTITUTES A MATERIAL INDUCEMENT UPON WHICH THEY
ARE RELYING AND WILL RELY IN ENTERING INTO THIS AGREEMENT. ANY PARTY HERETO MAY
FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 8.3 WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF EACH SUCH PARTY TO THE WAIVER OF ITS RIGHT TO
TRIAL BY JURY.
8.4    Exercise of Rights and Remedies. No delay of or omission in the exercise
of any right, power or remedy accruing to any party as a result of any breach or
default by any other party under this Agreement shall impair any such right,
power or remedy, nor shall it be construed as a waiver of or acquiescence in any
such breach or default, or of any similar breach or default occurring later; nor
shall any such delay, omission nor waiver of any single breach or default be
deemed a waiver of any other breach or default occurring before or after that
waiver.
[remainder of page intentionally left blank.]





-16-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the undersigned has duly executed this Agreement (or
caused this Agreement to be executed on its behalf by its officer or
representative thereunto duly authorized) as of the date and year first above
written.


COMPANY:
NORCRAFT COMPANIES, INC.
 
 
 
 
 
 
 
 
 
 
By:
/s/ Mark Buller
 
Name:
Mark Buller
 
Title:
Chief Executive Officer and President




Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------






INVESTOR:
SKM EQUITY FUND III, L.P.
 
 
 
 
By:
 
 
 
 
 
 
its General Partner
 
 
 
 
 
 
 
 
 
 
By:
/s/ Chris Reilly
 
Name:
Chris Reilly
 
Title:
 






Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------






INVESTOR:
SKM INVESTMENT FUND
 
 
 
 
 
 
 
 
 
 
By:
/s/ Robert J. Marsden
 
Name:
Robert J. Marsden
 
Title:
C.F.O






Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------






INVESTOR:
AUDA PARTNERS, L.P.
 
 
 
 
By:
Auda Partners LLC
 
 
its General Partner
 
 
 
 
 
 
 
By:
/s/ David S. Andrye
 
Name:
David S. Andrye
 
Title:
Authorized Signatory
 
 
 
 
 
 
 
 
 
 
By:
/s/ Tim Avery
 
Name:
Tim Avery
 
Title:
Chief Financial Officer




Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------






INVESTOR:


AUDA PARTNERS BETEILIGUNGEN GMBH & Co. KG
 
 
 
 
By:
Auda Partners LLC
 
 
its Managing Limited Partner on behalf of Auda
 
 
Verwaltungs GmbH
 
 
its General Partner
 
 
 
 
 
 
 
By:
/s/ David S. Andrye
 
Name:
David S. Andrye
 
Title:
Authorized Signatory
 
 
 
 
 
 
 
 
 
 
By:
/s/ Tim Avery
 
Name:
Tim Avery
 
Title:
Chief Financial Officer






Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------






INVESTOR:
VESEY STREET FUND, L.P.
 
 
 
 
By:
BlackRock DivPEP I, LLC,
 
 
its managing general partner
 
By:
BlackRock Private Equity, L.P.,
 
 
its managing member
 
By:
Portfolio Administration & Management, Ltd.,
 
 
its general partner
 
 
 
 
 
 
 
By:
/s/ Steven Baumgarten
 
Name:
Steven Baumgarten
 
Title:
Vice President






Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------






INVESTOR:
ARTHUR STREET FUND, L.P.
 
 
 
 
By:
BlackRock DivPEP I, LLC,
 
 
its managing general partner
 
By:
BlackRock Private Equity, L.P.,
 
 
its managing member
 
By:
Portfolio Administration & Management, Ltd.,
 
 
its general partner
 
 
 
 
 
 
 
By:
/s/ Steven Baumgarten
 
Name:
Steven Baumgarten
 
Title:
Vice President






Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------




INVESTOR:
VESEY STREET PORTFOLIO, L.P.
 
 
 
 
By:
BlackRock DivPEP I, LLC,
 
 
its managing general partner
 
By:
BlackRock Private Equity, L.P.,
 
 
its managing member
 
By:
Portfolio Administration & Management, Ltd.,
 
 
its general partner
 
 
 
 
 
 
 
By:
/s/ Steven Baumgarten
 
Name:
Steven Baumgarten
 
Title:
Vice President




Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------




INVESTOR:
ARTHUR STREET PORTFOLIO, L.P.
 
 
 
 
By:
BlackRock DivPEP I, LLC,
 
 
its managing general partner
 
By:
BlackRock Private Equity, L.P.,
 
 
its managing member
 
By:
Portfolio Administration & Management, Ltd.,
 
 
its general partner
 
 
 
 
 
 
 
By:
/s/ Steven Baumgarten
 
Name:
Steven Baumgarten
 
Title:
Vice President




Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------




INVESTOR:
PASSAGE PORTFOLIO, L.P.
 
 
 
 
By:
BlackRock DivPEP I, LLC,
 
 
its managing general partner
 
By:
BlackRock Private Equity, L.P.,
 
 
its managing member
 
By:
Portfolio Administration & Management, Ltd.,
 
 
its general partner
 
 
 
 
 
 
 
By:
/s/ Steven Baumgarten
 
Name:
Steven Baumgarten
 
Title:
Vice President




Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------




INVESTOR:
TRIMARAN FUND II, L.L.C.
 
 
 
 
 
 
 
 
 
 
By:
/s/ Jay Bloom
 
Name:
Jay Bloom
 
Title:
Authorized Signatory




Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------




INVESTOR:
TRIMARAN CAPITAL, L.L.C.
 
 
 
 
 
 
 
 
 
 
By:
/s/ Jay Bloom
 
Name:
Jay Bloom
 
Title:
Authorized Signatory




Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------




INVESTOR:
TRIMARAN PARALLEL FUND II, L.P.
 
 
 
 
By:
 
 
 
 
 
its General Partner
 
 
 
 
 
 
 
 
 
 
By:
/s/ Jay Bloom
 
Name:
Jay Bloom
 
Title:
Authorized Signatory




Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------




INVESTOR:
CIBC EMPLOYEE PRIVATE EQUITY FUND
(TRIMARAN) PARTNERS
 
 
 
 
 
 
 
 
 
 
By:
/s/ Jay Bloom
 
Name:
Jay Bloom
 
Title:
Authorized Signatory




Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------




INVESTOR:
CIBC CAPITAL CORPORATION
 
 
 
 
 
 
 
 
 
 
By:
/s/ Jay Bloom
 
Name:
Jay Bloom
 
Title:
Authorized Signatory




Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------




                    
MARK BULLER
 
 
 
 
 
 
 
 
 
 
By:
/s/ Mark Buller
 
 
 



 

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------




BULLER NORCRAFT HOLDINGS LLC PARTIES:
 
 
 
/s/ Herb Buller
 
Herb Buller
 
 
 
 
 
/s/ Erna Buller
 
Erna Buller
 
 
 
 
 
/s/ Philip Buller
 
Philip Buller
 
 
 
 
 
/s/ James Buller
 
James Buller
 
 
 
 
 
/s/ David Buller
 
David Buller
 
 
 
 
 
/s/ Mark Buller
 
Mark Buller







        









Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------




MANAGEMENT PARTIES:
 
 
 
/s/ Albert Loewen
 
Albert Loewen
 
 
 
 
 
/s/ Cathie Austen
 
Cathie Austen
 
 
 
 
 
/s/ Chris Reynolds
 
Chris Reynolds
 
 
 
 
 
/s/ Clement Michaud
 
Clement Michaud
 
 
 
 
 
/s/ Clyde Clement
 
Clyde Clement
 
 
 
 
 
/s/ Daren Drewlo
 
Daren Drewlo
 
 
 
 
 
/s/ David Buller
 
David Buller
 
 
 
 
 
/s/ David Wylie
 
David Wylie
 
 
 
 
 
/s/ Doug Broberg
 
Doug Broberg
 
 
 
 
 
/s/ Eric Tanquist
 
Eric Tanquist
 
 
 
 
 
/s/ Grant Fisher
 
Grant Fisher


Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------




 
/s/ Jack Laninga
 
Jack Laninga
 
 
 
 
 
/s/ James Buller
 
James Buller
 
 
 
 
 
/s/ Jason Flagstad
 
Jason Flagstad
 
 
 
 
 
/s/ John Coady
 
John Coady
 
 
 
 
 
/s/ John Loucks
 
John Loucks
 
 
 
 
 
/s/ John Swedeen
 
John Swedeen
 
 
 
 
 
/s/ Justin Wanninger
 
Justin Wanninger
 
 
 
 
 
/s/ Kevin Andersen
 
Kevin Andersen
 
 
 
 
 
/s/ Kurt Wanninger
 
Kurt Wanninger
 
 
 
 
 
/s/ Larry Pingston
 
Larry Pingston
 
 
 
 
 
/s/ Leigh Ginter
 
Leigh Ginter



        

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------




 
/s/ Mark Buller
 
Mark Buller
 
 
 
 
 
/s/ Mark Clements
 
Mark Clements
 
 
 
 
 
/s/ Mark Pyle
 
Mark Pyle
 
 
 
 
 
/s/ Monte Young
 
Monte Young
 
 
 
 
 
/s/ Norman Krogh
 
Norman Krogh
 
 
 
 
 
/s/ Paul Maassen
 
Paul Maassen
 
 
 
 
 
/s/ Pete Bendix
 
Pete Bendix
 
 
 
 
 
/s/ Robert Kerr
 
Robert Kerr
 
 
 
 
 
/s/ Rodney Brewer
 
Rodney Brewer
 
 
 
 
 
/s/ Ron Carr
 
Ron Carr
 
 
 
 
 
/s/ Tim Jordan
 
Tim Jordan



    

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------




 
/s/ Wayne Steinhauer
 
Wayne Steinhauer
 
 
 
 
 
/s/ William Darragh
 
William Darragh    




Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------




 
/s/ Simon Solomon
 
Simon Solomon



    



Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------




 
Andrew Quacinella, IRA:
 
 
 
/s/ Andrew Quacinella
 
Andrew Quacinella
 
 
 
 
 
/s/ Equity Trust Company
 
Equity Trust Company
 
 
 
 
 
 
 
Anthony Zellars, IRA:
 
 
 
/s/ Anthony Zellars
 
Anthony Zellars
 
 
 
 
 
/s/ Equity Trust Company
 
Equity Trust Company
 
 
 
 
 
 
 
Brian Robinson, IRA:
 
 
 
/s/ Brian Robinson
 
Brian Robinson
 
 
 
 
 
/s/ Equity Trust Company
 
Equity Trust Company
 
 
 
 
 
 
 
Chuck Schleifer, IRA:
 
 
 
/s/ Chuck Schleifer    
 
Chuck Schleifer    
 
 
 
 
 
/s/ Equity Trust Company
 
Equity Trust Company




            

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------




 
David Littlefield, IRA:
 
 
 
/s/ David Littlefield
 
David Littlefield
 
 
 
 
 
/s/ Equity Trust Company
 
Equity Trust Company
 
 
 
 
 
 
 
Eric Tanquist, IRA:
 
 
 
/s/ Eric Tanquist
 
Eric Tanquist
 
 
 
 
 
/s/ Equity Trust Company
 
Equity Trust Company
 
 
 
 
 
 
 
James A. Mullen, IRA:
 
 
 
/s/ James A. Mullen
 
James A. Mullen
 
 
 
 
 
/s/ Equity Trust Company
 
Equity Trust Company
 
 
 
 
 
 
 
Jeff Lukes, IRA:
 
 
 
/s/ Jeff Lukes    
 
Jeff Lukes
 
 
 
 
 
/s/ Equity Trust Company
 
Equity Trust Company




Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------




 
Jerry Riley, IRA:    
 
 
 
/s/ Jerry Riley
 
Jerry Riley
 
 
 
 
 
/s/ Equity Trust Company
 
Equity Trust Company
 
 
 
 
 
 
 
John Loucks, IRA:
 
 
 
/s/ John Loucks
 
John Loucks
 
 
 
 
 
/s/ Equity Trust Company
 
Equity Trust Company
 
 
 
 
 
 
 
John Swedeen, IRA:
 
 
 
/s/ John Swedeen
 
John Swedeen
 
 
 
 
 
/s/ Equity Trust Company
 
Equity Trust Company
 
 
 
 
 
 
 
Kevin Andersen, IRA:
 
 
 
/s/ Kevin Andersen    
 
Kevin Andersen
 
 
 
 
 
/s/ Equity Trust Company
 
Equity Trust Company


Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------




 
Kurt Wanninger, IRA:
 
 
 
/s/ Kurt Wanninger    
 
Kurt Wanninger    
 
 
 
 
 
/s/ Equity Trust Company
 
Equity Trust Company
 
 
 
 
 
 
 
Larry Pingston, IRA:
 
 
 
/s/ Larry Pingston
 
Larry Pingston
 
 
 
 
 
/s/ Equity Trust Company
 
Equity Trust Company
 
 
 
 
 
 
 
Monte Young, IRA:
 
 
 
/s/ Monte Young
 
Monte Young
 
 
 
 
 
/s/ Equity Trust Company
 
Equity Trust Company
 
 
 
 
 
 
 
Norman Krogh, IRA:
 
 
 
/s/ Norman Krogh    
 
Norman Krogh
 
 
 
 
 
/s/ Equity Trust Company
 
Equity Trust Company

    

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------




 
Paul Maassen, IRA:
 
 
 
/s/ Paul Maassen    
 
Paul Maassen
 
 
 
 
 
/s/ Equity Trust Company
 
Equity Trust Company
 
 
 
 
 
 
 
Pete Bendix, IRA:
 
 
 
/s/ Pete Bendix
 
Pete Bendix
 
 
 
 
 
/s/ Equity Trust Company
 
Equity Trust Company
 
 
 
 
 
 
 
Raymond E. Waite, IRA:
 
 
 
/s/ Raymond E. Waite
 
Raymond E. Waite
 
 
 
 
 
/s/ Equity Trust Company
 
Equity Trust Company
 
 
 
 
 
 
 
Reggie Graham, IRA:
 
 
 
/s/ Reggie Graham    
 
Reggie Graham
 
 
 
 
 
/s/ Equity Trust Company
 
Equity Trust Company






Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------




 
Robert Kerr, IRA:
 
 
 
/s/ Robert Kerr    
 
Robert Kerr
 
 
 
 
 
/s/ Equity Trust Company
 
Equity Trust Company
 
 
 
 
 
 
 
Rodney Brewer, IRA:
 
 
 
/s/ Rodney Brewer
 
Rodney Brewer
 
 
 
 
 
/s/ Equity Trust Company
 
Equity Trust Company
 
 
 
 
 
 
 
Rodney Heibult, IRA:
 
 
 
/s/ Rodney Heibult
 
Rodney Heibult
 
 
 
 
 
/s/ Equity Trust Company
 
Equity Trust Company
 
 
 
 
 
 
 
Ron Carr, IRA:
 
 
 
/s/ Ron Carr    
 
Ron Carr
 
 
 
 
 
/s/ Equity Trust Company
 
Equity Trust Company





    

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------




 
Ronald J. Adams, IRA:
 
 
 
/s/ Ronald J. Adams    
 
Ronald J. Adams
 
 
 
 
 
/s/ Equity Trust Company
 
Equity Trust Company
 
 
 
 
 
 
 
Simon Solomon, IRA:
 
 
 
/s/ Simon Solomon
 
Simon Solomon
 
 
 
 
 
/s/ Equity Trust Company
 
Equity Trust Company
 
 
 
 
 
 
 
Steve Woolard, IRA:
 
 
 
/s/ Steve Woolard
 
Steve Woolard
 
 
 
 
 
/s/ Equity Trust Company
 
Equity Trust Company
 
 
 
 
 
 

 
Carl Bohn Family Trust
 
 
 
 
By:
/s/ Carl F. Bohn Jr.
 
Name:
Carl F. Bohn Jr.
 
Title:
Co-Trustee








Signature Page to Registration Rights Agreement

